                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



CYNTHIA S. 1 ,                                                           Case No. 3:17-cv-02026-TC
                                                                          OPINION AND ORDER
                Plaintiff,

        vs.

COMMISSIONER OF SOCIAL SECURITY2 ,

                Defendant.



AIKEN, District Judge:

        Magistrate Judge Thomas M. Coffin filed his Findings and Recommendation ("F &R")

(doc. 16) on December 27, 2018. The matter is now before me. See 28 U.S.C. § 636(b); Fed. R.

Civ. P. 72. No objections have been timely filed. Although this relieves me of my obligation to

perform a de nova review, I retain the obligation to "make an informed, final determination." Brill




        1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-govermnental pmty in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.

       2
         Nancy A. Bel1"yhill's term as the Acting Commissioner of the Social Security
Administration ended on November 17, 2017, and a new Commissioner has not been appointed.
The official title of the head of the Social Security Administration ("SSA") is the "Commissioner
of Social Security." 42 U.S.C. § 902(a)(l). A "public officer who sues or is sued in an official
capacity may be designated by official title rather than by name." Fed. R. Civ. P. 17(d). This
Comt, therefore, refers to Defendant only as Commissioner of Social Security.


Page 1 - OPINION AND ORDER
v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *l (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule). Having reviewed the file of this case, I find

no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Coffin's F&R (doc. 16) .
                       .J,,,
        Dated this   /J day of February 2019.



                                           Arm Aiken
                                   United States District Judge




Page 2 - OPINION AND ORDER
